Exhibit 99.2 Quarterly Financial Supplement For the Period EndedSeptember 30, 2011 (NYSE:NFP) Investor Relations Contact: Abbe F. Goldstein, CFA (212) 301-4011 ir@nfp.com This Quarterly Financial Supplement (“QFS”) includes historical and forward-looking non-GAAP financial measures called cash earnings, cash earnings per diluted share, Adjusted EBITDA, adjusted income before management fees, management fees (excluding the accelerated vesting of certain RSUs), and percentages or calculations using these measures.The Company believes these non-GAAP financial measures provide additional meaningful methods of evaluating certain aspects of the Company’s operating performance from period to period on a basis that may not be otherwise apparent under GAAP.Cash earnings is defined as net income excluding amortization of intangibles, depreciation, the after-tax impact of the impairment of goodwill and intangible assets, the after-tax impact of non-cash interest expense and the after-tax impact of certain non-recurring items.Cash earnings per diluted share is calculated by dividing cash earnings by the number of weighted average diluted shares outstanding for the period indicated.Cash earnings and cash earnings per diluted share should not be viewed as substitutes for net income and net income per diluted share, respectively.Adjusted EBITDA is defined as net income excluding income tax expense, interest income, interest expense, gain on early extinguishment of debt, other, net, amortization of intangibles, depreciation, impairment of goodwill and intangible assets, (gain) loss on sale of businesses, the pre-tax impact of the accelerated vesting of certain RSUs and any change in estimated contingent consideration amounts recorded in accordance with purchase accounting that have been subsequently adjusted and recorded in the consolidated statement of operations. Adjusted EBITDA should not be viewed as a substitute for net income.Adjusted income before management fees is defined as income before management fees excluding corporate income.Adjusted income before management fees should not be viewed as a substitute for income from operations.Management fees (excluding accelerated vesting of certain RSUs) shows management fees without the one-time impact of the accelerated vesting of certain RSUs on September 17, 2010.Management fees (excluding the accelerated vesting of certain RSUs) should not be viewed as a substitute for management fees.A reconciliation of these non-GAAP financial measures to their GAAP counterparts is provided in this QFS, which is available on the Investor Relations section of the Company’s Web site at www.nfp.com. This QFS contains statements which are forward-looking statements as that term is defined in the Private Securities Litigation Reform Act of 1995. Forward-looking statements include, without limitation, any statement that may project, indicate or imply future results, events, performance or achievements, and may contain the words "anticipate," "expect," "intend," "plan," "believe," "estimate," "may," "project," "will," "continue" and similar expressions of a future or forward-looking nature. Forward-looking statements may include discussions concerning revenue, expenses, earnings, cash flow, impairments, losses, dividends, capital structure, market and industry conditions, premium and commission rates, interest rates, contingencies, the direction or outcome of regulatory investigations and litigation, income taxes and the Company’s operations or strategy.These forward-looking statements are based on management’s current views with respect to future results. Forward-looking statements are based on beliefs and assumptions made by management using currently-available information, such as market and industry materials, experts’ reports and opinions, and current financial trends. These statements are only predictions and are not guarantees of future performance. Forward-looking statements are subject to risks and uncertainties that could cause actual results to differ materially from those contemplated by a forward-looking statement. These risks and uncertainties include, without limitation: (1) NFP’s ability, through its operating structure, to respond quickly to operational, financial or regulatory situations impacting its businesses; (2) the ability of the Company’s businesses to perform successfully following acquisition, including through the diversification of product and service offerings, and NFP’s ability to manage its business effectively and profitably through its principals and the Company’s reportable segments; (3) the ability of the Company to execute on its strategy of increasing recurring revenue; (4) any losses that NFP may take with respect to dispositions, restructures or otherwise; (5) seasonality or an economic environment that results in fewer sales of financial products or services; (6) the impact of the adoption or change in interpretation of certain accounting treatments or policies and changes in underlying assumptions relating to such treatments or policies, which may lead to adverse financial statement results; (7) NFP’s success in acquiring and retaining high-quality independent financial services businesses; (8) the effectiveness or financial impact of NFP’s incentive plans; (9) adverse results or other consequences from matters including litigation, arbitration, settlements, regulatory investigations or compliance initiatives, such as those related to business practices, compensation agreements with insurance companies, policy rescissions or chargebacks, or activities within the life settlements industry; (10) adverse developments in the Company’s markets, such as those related to compensation agreements with insurance companies or activities within the life settlements industry, which could result in decreased sales of financial products or services; (11) NFP’s ability to operate effectively within the restrictive covenants of its credit facility; (12) changes that adversely affect NFP’s ability to manage its indebtedness or capital structure, including changes in interest rates or credit market conditions; (13) the impact of capital markets behavior, such as fluctuations in the price of NFP’s common stock, the dilutive impact of capital raising efforts or the impact of refinancing transactions; (14) the impact of legislation or regulations on NFP’s businesses, such as the possible adoption of exclusive federal regulation over interstate insurers, the uncertain impact of legislation regulating the financial services industry, such as the recent Dodd-Frank Wall Street Reform and Consumer Protection Act, the impact of newly-adopted healthcare legislation and resulting changes in business practices, or changes in regulations affecting the value or use of benefits programs, any of which may adversely affect the demand for or profitability of the Company’s services; (15) developments in the availability, pricing, design, tax treatment or underwriting of insurance products, revisions in mortality tables by life expectancy underwriters or changes in the Company’s relationships with insurance companies; (16) changes in premiums and commission rates or the rates of other fees paid to the Company’s businesses; (17) the reduction of the Company’s revenue and earnings due to the elimination or modification of compensation arrangements, including contingent compensation arrangements and the adoption of internal initiatives to enhance compensation transparency, including the transparency of fees paid for life settlements transactions; (18) the occurrence of adverse economic conditions or an adverse regulatory climate in New York, Florida or California; (19) the loss of services of key members of senior management; (20) the Company’s ability to compete against competitors with greater resources, such as those with greater name recognition; and (21) the Company’s ability to effect smooth succession planning. Additional factors are set forth in NFP’s filings with the Securities and Exchange Commission (the “SEC”), including its Annual Report on Form 10-K for the year ended December 31, 2010, filed with the SEC on February 10, 2011. Forward-looking statements speak only as of the date on which they are made. NFP expressly disclaims any obligation to update or revise any forward-looking statement, whether as a result of new information, future events or otherwise. 1 CONDENSED STATEMENTS OF OPERATIONS AND OTHER FINANCIAL METRICS - CONSOLIDATED (Unaudited - in thousands) For the Three Months Ended For the Year-to-Date Period Ended September 30, September 30, September 30, September 30, Revenue: Commissions and fees $ Operating expenses: Commissions and fees Compensation expense Non-compensation expense Management fees Amortization of intangibles Depreciation Impairment of goodwill and intangible assets — Loss (Gain) on sale of businesses, net 40 ) 53 ) Change in estimated acquisition earn-out payables 53 — 53 — Total operating expenses Income from operations Non-operating income and expenses Interest income Interest expense ) Gain on early extinguishment of debt — — Other, net Non-operating income and expenses, net ) ) Income before income taxes Income tax expense Net Income $ Cash Earnings Reconciliation GAAP net income $ Amortization of intangibles Depreciation Impairment of goodwill and intangible assets — Tax benefit of impairment of goodwill and intangible assets ) Non-cash interest, net of tax Accelerated vesting of certain RSUs, net of tax — — Gain on early extinguishment of debt, net of tax — ) — ) Change in estimated acquisition earn-out payables, net of tax 32 — 32 — Cash earnings $ Adjusted EBITDA Reconciliation GAAP net income $ Income tax expense Interest income ) Interest expense Gain on early extinguishment of debt — ) — ) Other, net ) Income from operations Amortization of intangibles Depreciation Impairment of goodwill and intangible assets — Loss (Gain) on sale of businesses, net 40 ) 53 ) Accelerated vesting of certain RSUs — — Change in estimated acquisition earn-out payables 53 — 53 — Adjusted EBITDA $ Adjusted EBITDA as a % of revenue % Calculation of Management Fees % Income from operations $ Basic management fees Principal Incentive Plan (PIP) management fees Stock-based compensation management fees 19 49 Accelerated vesting of certain RSUs — — Incentive and other management fees Total management fees Amortization of intangibles Depreciation Impairment of goodwill and intangible assets — Loss (Gain) on sale of businesses, net 40 ) 53 ) Change in estimated acquisition earn-out payables 53 — 53 — Income before management fees Corporate income Adjusted income before management fees $ Basic management fees as % of adjusted income before management fees % Total management fees as % of adjusted income before management fees % Total management fees (excluding accelerated vesting of certain RSUs) $ Total management fees (excluding accelerated vesting of certain RSUs) as % of adjusted income before management fees % 2 CONDENSED STATEMENTS OF OPERATIONS AND OTHER FINANCIAL METRICS FOR - CORPORATE CLIENT GROUP (Unaudited - in thousands) For the Three Months Ended For the Year-to-Date Period Ended September 30, September 30, September 30, September 30, Revenue: Commissions and fees $ Operating expenses: Commissions and fees Compensation expense Non-compensation expense Management fees Amortization of intangibles Depreciation Impairment of goodwill and intangible assets — — — Gain on sale of businesses, net — ) ) ) Change in estimated acquisition earn-out payables 53 — 53 — Total operating expenses Income from operations $ Adjusted EBITDA Reconciliation Income from operations $ Amortization of intangibles Depreciation Impairment of goodwill and intangible assets — — — Gain on sale of businesses, net — ) ) ) Accelerated vesting of certain RSUs — — Change in estimated acquisition earn-out payables 53 — 53 — Adjusted EBITDA $ Adjusted EBITDA as a % of revenue % Calculation of Management Fees % Income from operations $ Basic management fees Principal Incentive Plan (PIP) management fees Stock-based compensation management fees 6 — Accelerated vesting of certain RSUs — — Incentive and other management fees Total management fees Amortization of intangibles Depreciation Impairment of goodwill and intangible assets — — — Gain on sale of businesses, net — ) ) ) Change in estimated acquisition earn-out payables 53 — 53 — Income before management fees Corporate income Adjusted income before management fees $ Basic management fees as % of adjusted income before management fees % Total management fees as % of adjusted income before management fees % Total management fees (excluding accelerated vesting of certain RSUs) $ Total management fees (excluding accelerated vesting of certain RSUs) as % of adjusted income before management fees % 3 CONDENSED STATEMENTS OF OPERATIONS AND OTHER FINANCIAL METRICS FOR - INDIVIDUAL CLIENT GROUP (Unaudited - in thousands) For the Three Months Ended For the Year-to-Date Period Ended September 30, September 30, September 30, September 30, Revenue: Commissions and fees $ Operating expenses: Commissions and fees Compensation expense Non-compensation expense Management fees Amortization of intangibles Depreciation Impairment of goodwill and intangible assets — Loss (Gain) on sale of businesses, net 40 25 ) Change in estimated acquisition earn-out payables — Total operating expenses Income (loss) from operations $ $ ) $ $ Adjusted EBITDA Reconciliation Income (loss) from operations $ $ ) $ $ Amortization of intangibles Depreciation Impairment of goodwill and intangible assets — Loss (Gain) on sale of businesses, net 40 25 ) Accelerated vesting of certain RSUs — — Change in estimated acquisition earn-out payables — Adjusted EBITDA $ Adjusted EBITDA as a % of revenue % Calculation of Management Fees % Income (loss) from operations $ $ ) $ $ Basic management fees Principal Incentive Plan (PIP) management fees Stock-based compensation management fees 13 49 Accelerated vesting of certain RSUs — — Incentive and other management fees ) Total management fees Amortization of intangibles Depreciation Impairment of goodwill and intangible assets — Loss (Gain) on sale of businesses, net 40 25 ) Change in estimated acquisition earn-out payables — Income before management fees Corporate income Adjusted income before management fees $ Basic management fees as % of adjusted income before management fees % Total management fees as % of adjusted income before management fees % Total management fees (excluding accelerated vesting of certain RSUs) $ Total management fees (excluding accelerated vesting of certain RSUs) as % of adjusted income before management fees % 4 CONDENSED STATEMENTS OF OPERATIONS AND OTHER FINANCIAL METRICS FOR - ADVISOR SERVICES GROUP (Unaudited - in thousands) For the Three Months Ended For the Year-to-Date Period Ended September 30, September 30, September 30, September 30, Revenue: Commissions and fees $ Operating expenses: Commissions and fees Compensation expense Non-compensation expense Management fees — Amortization of intangibles — Depreciation Impairment of goodwill and intangible assets — Gain on sale of businesses, net — Change in estimated acquisition earn-out payables — Total operating expenses Income from operations $ Adjusted EBITDA Reconciliation Income from operations $ Amortization of intangibles — Depreciation Impairment of goodwill and intangible assets — Gain on sale of businesses, net — Accelerated vesting of certain RSUs — Change in estimated acquisition earn-out payables — Adjusted EBITDA $ Adjusted EBITDA as a % of revenue % Calculation of Management Fees % Income from operations $ Basic management fees — Principal Incentive Plan (PIP) management fees — Stock-based compensation management fees — Accelerated vesting of certain RSUs — Incentive and other management fees — Total management fees — Amortization of intangibles — Depreciation Impairment of goodwill and intangible assets — Gain on sale of businesses, net — Change in estimated acquisition earn-out payables — Income before management fees Corporate income (1) Adjusted income before management fees $
